DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This communication is in response to the applicant’s request for Pre-Brief Appeal filed on 08/13/2021. Claims 1, 5, 7, 8, 10, 14, 16, 17, and 19-20 are currently pending and have been examined. Claims 2-4, 6, 9, 11-13, 15, and 18 have been cancelled by the applicant.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (CIP of PCT/US17/57971). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQea2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed application, Application No. PCT/US17/57971 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.


Allowable Subject Matter
Claims 1, 5, 7, 8, 10, 14, 16, 17, and 19-20 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior art of record:
Inotay, WIPO document No. W02015145335
Chen, U.S. Publication No. US20180033075
Coen, et al, “Coen”, U.S. Patent No. US7613667
Grover, U.S. Publication No. US20080256613

Inotay generally discloses architecture and a process for generating and using quick cards or single-use payment tokens (generally referred to as tokens).  A user may request the generation of a token to be charged to one of the users associated payment instruments.  The generated token is sent to a client device of a payor.  The payor may then present the token to a payee.  With a second client device, the payee can scan the token displayed on the payor's client device.  The payee's client device then transmits the scanned token back to the token server, where an authorizer reviews the token.  Responsive to determining the received token is a valid token, the authorizer sends an authorization advice to the payment instrument, completing the transaction.   The system enables a card issuer to unambiguously identify an end user for example, by one or two factor authentication.  Responsive to the identification of the end user by the system, a 2D code that encodes the data needed for registration of the card is presented to the user.  The data can be encrypted and the method of delivery to the user can be selected by user or the card issuer.  With a mobile application, the user scans the presented 2D code.  The mobile application transmits the data of the 2D code to the server, which decrypts and verifies the data.  Responsive to decrypting and verifying the data, the card of the card holder is 

Chen generally discloses an automatic recharge system and method, and a server, and belongs to a field of online recharge. The system includes: an agent server end on which an automatic recharge program runs, a third-party platform server, and at least one provider server, each provider server providing at least one online recharge service; the third-party platform server generates at least one order and stores the order; the agent server end logs in the third-party platform server by using the automatic recharge program and obtains the order; and the agent server end sends a recharge parameter corresponding to the order to the provider server by using the automatic recharge program, so as to complete an online recharge process corresponding to the order.

Coen generally discloses a system and a method for examining text, such as incident reports, are disclosed. In one embodiment, a method includes specifying a client profile including at least one scenario of interest, the scenario of interest being formulated in an event calculus formalism; analyzing a portion of text for relevant information at least partially described by the scenario of interest; detecting relevant information including detecting a positive match between at least part of information relevant to the scenario of interest and at least part of the portion of text being analyzed; upon detecting such relevant information, extracting the relevant information; representing the extracted relevant information in the event calculus formalism; and performing an inference process on the extracted relevant information represented in the event calculus formalism.

Grover generally discloses a system and a method providing for secure voice print authentication over a network are disclosed herein. During an enrollment stage, a client's voice is recorded and characteristics of the recording are used to create and store a voice print. When an enrolled client seeks access to secure information over a network, a sample voice recording is created. The sample voice recording is compared to at least one voice print. If a match is found, the client is authenticated and granted access to secure information. Speech recognition is achieved by comparing characteristics of words spoken by a speaker to one or more templates of human language words. Speaker identification is achieved by comparing characteristics of a speaker's speech to one or more templates, or voice prints. The system is adapted to increase or decrease matching constraints depending on whether speaker identification or speaker recognition is desired. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-23 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

The references Inotay, Chen, Coen, and Grover disclosed as previously discussed.  The references however do not teach at least: 
	A computer-implemented method for automatically encoding data in an electronic communication between a user operating a client device and a customer service agent operating a customer service system, comprising: 
	establishing a first communication channel between the client device and an encoding system, wherein the client device is remote from the encoding system; 
	establishing a second communication channel between the encoding system and a recipient system, the recipient system comprising the customer service system operated by the customer service agent, wherein the client device does not have a direct connection with the recipient system; 
	prompting the user, through the client device, to provide a first speech input; 
	authenticating the user based on the first speech input; 

	in response to authenticating the user, 
		prompting the user, through the client device, to provide a second 
		speech input; 
		generating textual data by processing the second speech input with a 			speech recognition system, the textual data including account data 			inputted with a microphone by the user to the client device and 				processed with a speech recognition system; 
	receiving, with the encoding system comprising at least one processor and via the first communication channel, an electronic communication comprising the textual data;
	Attorney Docket No. 8223-1900874 (2494US01) in response to receiving the electronic communication, 
		automatically processing, with the encoding system, the textual data; 			identifying, with the encoding system, the account data in the 				electronic communication based on processing the textual data based 			on one or more rules; 
	in response to identifying the account data in the electronic communication, 		generating, with the encoding system, at least one token, wherein the 			at least one token is unique to the account data; 
		modifying, with the encoding system, the textual data to generate a 			modified electronic communication based at least partially on the 			textual data and the at least one token by deleting at least a portion of 			the account data and replacing the at least a portion of the account 			data with the at least one token, the modified electronic 					communication comprising the at least one token;
	communicating the modified electronic communication to a the recipient system separate from the encoding system via the second communication channel, 	wherein the recipient system does not have access to the at least a portion of the account data; and 
	receiving, from the recipient system, a transaction request comprising the at least one token; 
	querying at least one database based at least partially on the at least one token to identify the account data; and 
	processing a transaction based at least partially on the transaction request and the account data.

Therefore, the claims of the instant application are not obvious over Inotay, Chen, Coen, and Grover for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Inotay, Chen, Coen, and Grover because: Either alone or in combination do any of the prior art references disclose the claimed arrangement of an encoding system, a client device remote from the encoding system, . The prior art seems to parse the claims in a piecemeal manner, citing to references for claim language taken out of context. For example, Coen is cited for disclosing “textual data” and “automatically processing, with the encoding system, the textual data”. (Office Action, pg. 16). However, if the claim step is read as a whole step, the “automatically processing” limitation comes after “in response to receiving the electronic communication,” which the claim specifies is received with the encoding system via the first communication channel. Splitting the claim step in this piecemeal manner does not address the deficiencies of the prior art rejections. Likewise, Grover is cited for “speech input” and “voice recognition” yet seems to be done in isolation, divorced from the remainder of the claims. (Office Action, pg. 14). Accordingly, the present invention is also distinguishable over Inotay, taken alone and/or in view of Chen, Coen, and/or Grover.

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685